375 U.S. 77 (1963)
MISSISSIPPI POWER & LIGHT CO. ET AL.
v.
CAPITAL ELECTRIC POWER ASSOCIATION ET AL.
No. 403.
Supreme Court of United States.
Decided November 12, 1963.
APPEAL FROM THE SUPREME COURT OF MISSISSIPPI.
Sherwood W. Wise, Fred B. Smith, Garner W. Green and Joshua Green for appellants.
T. Harvey Hedgepeth for appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.